Citation Nr: 1446720	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-33 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, as secondary to the service-connected bilateral pes planus with plantar fasciitis.  

2.  Entitlement to service connection for fibromyalgia as secondary to the service-connected bilateral pes planus with plantar fasciitis.  

3.  Entitlement to service connection for bilateral posterior tibial tendonitis, including as secondary to the service-connected bilateral pes planus with plantar fasciitis.

4.  Entitlement to an increased (compensable) rating for residuals of frostbite to the second toe of the left foot.

5.  Entitlement to an increased rating (or evaluation) for bilateral pes planus with plantar fasciitis, in excess of 10 percent prior to March 10, 2011, and in excess of 30 percent thereafter.  

6.  Entitlement to a higher (compensable) initial rating (or evaluation) for pseudofolliculitis barbae.

7.  Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1984 to June 1990.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2014, the RO granted an increased rating of 30 percent for bilateral pes planus with plantar fasciitis effective from March 10, 2011; therefore, in consideration of the staged rating, the issue has been recharacterized on the first page of the decision.  

Although the Veteran was previously represented by an attorney, T. Rhett Smith, during the course of the appeal, he submitted a VA Form 21-22 appointing the American Legion as the accredited representative in April 2014, thereby revoking the power of attorney for Attorney Smith.  
The issues of: (1) entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder; (2) entitlement to service connection for bilateral posterior tibial tendonitis, (3) entitlement to an increased rating for bilateral pes planus with plantar fasciitis, (4) entitlement to an initial compensable rating for pseudofolliculitis barbae, and (5) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have fibromyalgia.

2.  There is no residual symptomatology or functional impairment associated with the residuals of frostbite of the second toe of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia as secondary to the service-connected bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for an increased (compensable) rating for residuals of frostbite of the second toe of the left foot have not been met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.31, 4.110, Diagnostic Code (DC) 7122 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Collectively, in the November 2009 and February 2010 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation and for an increased rating, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, including records from the Social Security Administration.    

The AOJ provided the Veteran with VA medical examinations in June 2008, March 2009, and March 2010.  The VA medical examiners considered an accurate medical history based on interview of the Veteran and review of the record, as well as the Veteran's past and current symptoms and functional impairment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA medical examiner had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinions.  There is neither allegation nor indication of a material change in condition since the last VA medical examination for any claimed disabilities decided herein.  For these reasons, the Board finds that the collective VA medical examinations and medical opinion are adequate, and no further medical examination or medical opinion is needed for the appeals decided herein.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran has not been diagnosed with fibromyalgia; therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

As explained below, the Veteran has claimed that he has fibromyalgia; however, the weight of the evidence shows no diagnosis of fibromyalgia.  Furthermore, because the Veteran had no foreign or sea service, the presumptive service connection criteria at 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for compensation for certain qualifying chronic disabilities, including due to undiagnosed illness, are not implicated in this case.  

Service Connection Analysis for Fibromyalgia

The Veteran contends that he has fibromyalgia that was caused or aggravated by the service-connected bilateral pes planus with plantar fasciitis.  The Veteran does not contend, and the evidence of record does not otherwise indicate, that claimed fibromyalgia was manifested during service or is otherwise directly related to service.  Fibromyalgia is defined as pain and stiffness in the muscles and joints that is either diffuse or has multiple trigger points.  See Dorland's Illustrated Medical Dictionary 697 (30th ed. 2003).  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of current fibromyalgia.  A March 2010 VA medical examination report reflects that the Veteran does not have fibromyalgia.  The VA medical examiner in March 2010 noted that, as per the Form 2507, VA records on June 24, 2009 indicate fibromyalgia, the Veteran was only being seen for psychology services.  The March 2010 VA medical examiner noted that there was no diagnosis of fibromyalgia on June 24, 2009, and no official diagnosis of fibromyalgia was included in the medical records.  The March 2010 VA examination report reflects that the Veteran reported he had recently read about fibromyalgia and believed that he had all the symptomology associated with the diagnosis.  The March 2010 VA medical examiner wrote that, when the Veteran was asked to describe the symptomatology he believed to be due to fibromyalgia, he stated that he had occasional pain in the knees with squatting.  The March 2010 VA medical examiner noted that prior records included complaints and diagnosis of posterior tibial tendinitis, bilateral ankle pain, and foot pain; however, no widespread muscle pain was reported, and there were no known precipitating factors.  The March 2010 VA medical examiner wrote that the Veteran reported some stiffness in the joints of the lower extremities and sleep disturbance with possible depression; however, no reported profound fatigue, no reported gastrointestinal symptomatology, no time lost from work due to alleged fibromyalgia, and no current treatment for alleged fibromyalgia.  After considering the purported past diagnosis of fibromyalgia as reported by the Veteran and performing a physical examination, the March 2010 VA medical examiner noted that there were no subjective complaints or objective findings to support a diagnosis of fibromyalgia.  Because the March 2010 VA medical examiner had adequate facts and data on which to base the medical opinion that the Veteran did not have fibromyalgia, and provided adequate rationale, it is of significant probative value.  

The Board notes that, consistent with the notation of the March 2010 VA medical examiner, treatment records are absent a diagnoses of fibromyalgia.  In this regard, when the Veteran was initially referred for VA psychology services in April 2009, the VA primary care provider noted that the reason for consultation or referral was "chronic musculoskeletal pain (fibromyalgia, back pain, myofascial pain, arthritis pain, etc)."  The VA primary care provider then noted that there were "no organic causes clearly evident" for the chronic musculoskeletal pain but the Veteran did have a bilateral foot problem, and noted a provisional diagnosis of "pain generalized back and feet."  After consideration of the full context of the April 2009 notation that fibromyalgia was a component of the Veteran's generalized musculoskeletal pain, the Board finds that fibromyalgia was a provisional diagnosis, and no definitive diagnosis of fibromyalgia was rendered.  See Dorland's Illustrated Medical Dictionary 1530 (30th ed. 2003) (defining provisional as formed or performed for temporary purposes).    

The Board notes that, during a March 2011 state disability evaluation, the Veteran told the examiner that, in 2002, he had left Achilles tendon surgery and was told by a neurologist that he had fibromyalgia.  The Veteran is competent to repeat a contemporaneous diagnosis by a doctor.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's account of a past diagnosis of fibromyalgia approximately in 2002, however, is not deemed credible when weighed against other evidence of record.  Approximately one year before the March 2011 state disability evaluation, the Veteran told the March 2010 VA medical examiner that he believed that he had fibromyalgia after reading about the disorder and determining that he had all the symptomology associated with the diagnosis.  At the VA examination in March 2010, the Veteran did not report having previously been diagnosed with fibromyalgia in 2002.  The Veteran was seeking VA disability benefits for fibromyalgia when the March 2010 VA medical examination was provided, in part, to elicit from the Veteran additional information regarding past and current symptoms, diagnoses, and treatment for fibromyalgia; therefore, the fact that the Veteran did not report a prior diagnosis of fibromyalgia in 2002 weighs against the Veteran's credibility.  

Also, treatment records dated in 2006 and 2007 show complaints, diagnoses, and treatment for musculoskeletal problems at various times; however, no medical provider opined that the symptoms were attributable to a diagnosis of fibromyalgia, and the Veteran did not report having previously been diagnosed with fibromyalgia during the course of treatment.  Because the Veteran was asked about his medical history for the musculoskeletal problems but did not report having previously been diagnosed with fibromyalgia and was evaluated on several occasions during the course of treatment but not diagnosed with fibromyalgia, a diagnosis of fibromyalgia would likely have been noted in 2006 and 2007 treatment records; therefore, the fact that the treatment records do not show that fibromyalgia was diagnosed, considered together with the inconsistent statements provided by the Veteran, weigh against the credibility of the Veteran's account that he was diagnosed with fibromyalgia in 2002 by a neurologist.

Furthermore, after considering the Veteran's report that he had previously been diagnosed with fibromyalgia in 1992, and performing a thorough physical examination of the Veteran, the March 2011 state disability examiner opined that he had no credible evidence of fibromyalgia.  The March 2011 state disability examiner's opinion is consistent with the March 2010 VA medical opinion and supported by the evidence of record.  For these reasons, it is of significant probative value and outweighs the Veteran's unsupported lay statement that he was diagnosed with fibromyalgia by a neurologist approximately in 2002.  

The Board also notes that, at a December 2011 VA orthopedic consultation for chronic bilateral knee pain (i.e., approximately nine months after the March 2011 state disability evaluation), the Veteran reported that after certain laboratory findings (i.e., rheumatoid factor) were all shown to be normal, he was subsequently told by doctors that he "may have" fibromyalgia.  Like the 2009 provisional diagnosis of fibromyalgia, the prior "diagnosis" of fibromyalgia reported by the Veteran in December 2011 was speculative by its very phraseology and does not indicate a definitive diagnosis of fibromyalgia.  See generally Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence); 
38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).

Pain is a symptom of a disability and is not considered a disability, in and of itself; therefore, it must be attributed to an underlying disability for which service connection may be granted. See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this case, the Veteran, as a lay person, is competent to report experiencing any symptoms that come to him through the senses at any given time, including any observable musculoskeletal symptoms; however, he does not have the requisite medical training or expertise to attribute those symptoms to a diagnosis of fibromyalgia.  A diagnosis of fibromyalgia is based on clinical findings and knowledge of medical principles that would eliminate various possible etiologies for the musculoskeletal pain; therefore, it is beyond the realm of competence for a lay person (i.e., use of the five senses).  In this case, the weight of the evidence demonstrates that the Veteran does not currently have fibromyalgia.  

Additionally, during the course of the appeal, the Veteran has alleged knee, ankle, hip, back, leg, and foot pain as the basis for his belief that he has fibromyalgia.  The Veteran is already service connected for bilateral pes planus with plantar fasciitis.  During the course of the appeal, separate claims for service connection for a low back, bilateral hip, bilateral knee, bilateral shin, bilateral ankle, and bilateral buttocks disorders were denied.  See, e.g., June 2008, July 2009, April 2010, and November 2013 rating decisions.  The Veteran had the opportunity to appeal the denials to the Board; however, after the Veteran received notice of the right to appeal, only the issue of service connection for bilateral posterior tibial tendonitis has been so appealed.  That issue is separately addressed below in the REMAND section.  Because the AOJ has adjudicated separate issues of service connection for conditions of the various joints alleged to be attributable to the diagnosis of fibromyalgia, and, with the exception of the issue of service connection for bilateral posterior tibial tendonitis, those rating decisions are final, the Board finds that the facts of this case are distinguishable from the facts in Clemons v. Shinseki, 23 Vet. App. 1 (2009).    

The weight of the evidence is against finding that the Veteran has current fibromyalgia or at any time during the claim or immediately prior to the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the evidence of record shows no diagnosis of a current "disability" at any time during the claim/appeal period, or soon prior to the claim, that holding is of no advantage.  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for fibromyalgia; therefore, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A disability may undergo varying and distinct levels of severity throughout the entire time period the disability rating appeal has been pending.  "Staged ratings" are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. § 4.2.

Increased Rating Analysis for Residuals of Frostbite of the Second Left Toe

For the entire rating period, frostbite residuals of the second left toe (i.e., left second toe disability) were rated at 0 percent under the criteria at 38 C.F.R. § 4.110, DC 7122 for cold injury residuals.  Under DC 7122, a 10 percent rating is prescribed when cold injury residuals are manifested by arthralgia or other pain, numbness, or cold sensitivity in affected parts.  A 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in affected parts.  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.110, DC 7122.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A note to DC 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under DC 7122.  A second note provides that each affected part is to be evaluated separately.  38 C.F.R. § 4.110.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the left second toe disability picture more closely approximates the criteria for a compensable percent rating under 
DC 7122 for the entire rating period.  At the March 2010 VA medical examination, the Veteran reported no symptomatology regarding the second toe on the left foot and stated that he received no medical treatment for the left second toe and had no history of surgical treatment.  The March 2010 VA medical examiner noted that there were no objective residuals of frostbite injury shown on physical examination.  The March 2010 VA medical examiner wrote that there were no subjective or objective residuals for second toe of left foot frostbite injury.  

Previously, after a thorough interview and examination of the Veteran and review of the record, the June 2008 VA medical examiner noted that there were no objective findings on clinical examination to support a diagnosis of frostbite residuals of the second left toe at that time.  Treatment records also show no complaints of arthralgia or other pain, numbness, or cold sensitivity, or treatment for the left toe disability for this portion of the rating period.  For these reasons, the Board finds that the weight of the evidence is against finding that the criteria for a compensable rating for the left second toe disability under DC 7122 are met or approximated for any time during the rating period.  

The Board notes that, at the June 2008 VA medical examination, the Veteran competently reported current symptoms of paresthesia, numbness, tingling, and burning of the second left toe, which began at the time of the initial in-service injury and had continued throughout the years.  Such symptoms and impairment approximate a 10 percent rating under DC 7122; however, the account is inconsistent with, and outweighed by other, more credible lay and medical evidence of record.  When the Veteran presented for a VA medical examination in November 2006, he became agitated that the left second toe disability was being evaluated when he had expected to be evaluated for another foot condition for which he was pursuing VA compensation benefits, and stated that he had no problems with the second toe of the left foot and saw no point in the examination.  Because the Veteran had been scheduled for a VA medical examination to evaluate the current severity and impairment associated with the left second toe disability and had other problems with the feet for which he sought compensation benefits, it is likely that the November 2006 statement made by the Veteran that he had no problems with the second toe of the left foot was an accurate statement of the condition of the left second toe disability at that time and weighs against the assertion that he has had symptoms of paresthesia, numbness, tingling and burning in the second left toe since service.  

Additionally, treatment records throughout the rating period show numerous complaints, diagnoses, and treatment pertaining to the feet; however, there were no complaints, findings, or treatment for any problems with the left second toe.  Because the Veteran was reporting other problems involving the feet and the feet were evaluated by medical providers, it is likely that any symptoms and functional impairment for the left second toe would have been noted; therefore, the fact that the treatment records show no complaints, findings, or treatment for the left second toe weighs against the Veteran's credibility as it relates to reported symptoms of the left second toe at the June 2008 VA medical examination.  

Furthermore, at the March 2010 VA medical examination, the Veteran denied having any symptomatology or functional impairment associated with the left second toe.  This statement is more consistent with the statement made at the November 2006 VA medical examination and treatment records showing no complaints or treatment for the left second toe throughout the rating period.  

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; however, in this case, the Veteran denied having symptoms and functional impairment associated with the left second toe disability at VA medical examinations performed before and after the June 2008 VA medical examination, and complained of other foot problems during the course of treatment throughout the rating period but made no report or complaint of problems involving the left second toe.  After consideration of the foregoing, the Board does not find the Veteran's report of symptoms of the left second toe at the June 2008 VA medical examination to be credible; therefore, it has minimal probative value.  Thus, because the demonstrated symptomatology and functional impairment for the left second toe disability do not meet or more nearly approximate the schedular criteria for a compensable rating under DC 7122, a compensable rating for the left second toe disability is not warranted for any period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 0 percent rating for the left toe disability for the entire rating period on appeal.  The schedular criteria for rating cold injury residuals (DC 7122) consider arthralgia or other pain, numbness, or cold sensitivity in affected parts, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in affected parts.  Throughout the rating period, the left second toe disability was asymptomatic.  These symptomatology and functional impairment are fully contemplated by the noncompensable rating under 38 C.F.R. § 4.31.  For these reasons, the Board finds that the schedular criteria are adequate to rate the left second toe disability, and referral for consideration of extraschedular rating is not necessary.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate 

the schedular rating criteria.  To the extent that the Veteran has alleged that the combined effect of the service-connected disabilities have rendered him unemployable, such will be considered in the context of evaluation of the TDIU appeal.   


ORDER

Service connection for fibromyalgia is denied. 

An increased (compensable) rating for residuals of frostbite of the second toe of the left foot, for the entire rating period, is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder

The issue of service connection for an acquired psychiatric disorder is remanded for a supplemental VA medical opinion.  The Board notes the July 2010 VA medical opinion that the Veteran's pain disorder was less likely than not caused by pes planus and more likely secondary to depressive disorder NOS; however, the July 2010 VA medical examiner provided insufficient rationale for the opinion that bilateral pes planus did not cause the current pain disorder by relying on the 10 percent disability rating assigned for the bilateral foot disability and providing no further rationale for the negative medical opinion.  The July 2010 VA examiner also provided no medical opinion on whether bilateral pes planus with plantar fasciitis aggravated the pain disorder, and provided no medical opinion on whether the diagnosed depressive disorder NOS was either caused or aggravated by bilateral pes planus with plantar fasciitis; therefore, the July 2010 VA medical opinion is inadequate for rating purposes and a supplemental VA medical opinion is needed. 


Service Connection for Bilateral Posterior Tibial Tendinitis

The issue of service connection for bilateral posterior tibial tendinitis is remanded for a supplemental VA medical opinion.  Although the Veteran was provided with a VA medical examination in connection with the appeal in March 2009,  the VA medical examiner provided no rationale for the opinion that bilateral posterior tibial tendinitis was less likely than not caused by or secondary to the service-connected bilateral pes planus and plantar fasciitis, and provided no medical opinion on whether it was "as likely as not" that bilateral posterior tibial tendinitis was aggravated by service-connected bilateral pes planus and plantar fasciitis.  

Furthermore, the March 2009 VA medical examiner did not provide an opinion on whether the current bilateral posterior tibial tendinitis was causally or etiologically related to the foot complaints documented during service, to include the April 1986 left ankle injury and February 1988 diagnosis of first degree Achilles tendonitis and sprain.  

The April 2011 private medical opinion purporting to causally relate the Veteran's bilateral tibial tendinitis to the service-connected pes planus with plantar fasciitis is inadequate because no rationale is provided.  For these reasons, a supplemental VA medical opinion is needed.    

Higher Initial Rating for Pseudofolliculitis Barbae

The issue of entitlement to an initial compensable rating for pseudofolliculitis barbae is remanded for another VA medical examination.  After examining the Veteran, the June 2008 VA medical examiner noted that there was no scarring or disfigurement; however, earlier medical evidence of record notes that the Veteran demonstrated folliculitis with scarring.  See, e.g., October 2007 VA dermatology physician note addendum; see also July 2007 VA Form 21-4138 (noting that the condition was painful and left facial scars).  The March 2010 VA medical examiner did not comment on whether facial scarring was present.  Furthermore, no VA medical examiner commented on the photographs submitted by the Veteran in July 2008 that show manifestations of the pseudofolliculitis, presumably during an "outbreak."  Because the Veteran has specifically alleged that he has painful, facial scars and outbreaks due to pseudofolliculitis barbae, inconsistent findings are of record regarding whether facial scars are present, there are no measurements of record for any facial scars that may be present, and no estimations are of record of the percentage of the entire body or exposed area affected during an outbreak of pseudofolliculitis barbae, a remand for another VA medical examination is needed.  

Increased Rating for Bilateral Pes Planus with Plantar Fasciitis

The issue of entitlement to an increased rating for bilateral pes planus with plantar fasciitis is remanded for another VA medical examination and updated treatment records.  The Veteran was last provided with a VA medical examination in March 2010, approximately four and a half years ago.  At that time, the March 2010 VA medical examiner noted that there were no functional limitations with standing and walking, no evidence of abnormal weight-bearing, no tenderness or discomfort with palpation of both feet, and dorsiflexion and plantar flexion of the feet and toes were within normal limits.  

The record includes some evidence that the bilateral foot disability may have worsened since the last VA medical examination.  See, e.g., April 2011 private medical opinion (describing the bilateral pes planus with plantar fasciitis as severe with objective evidence of marked deformity, accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities); June 2012 VA podiatry consultation note (noting that the Veteran wanted to discuss surgical options due to an extensive history of foot pain associated with plantar fasciitis and Achilles tendonitis, cannot tolerate the entire orthotic, complained of cracking skin and skin break down between the toes, and limited ankle range of motion).  For these reasons, and because the evidence currently of record is insufficient to decide the increased rating appeal, a remand for a VA medical examination and to obtain updated treatment records is needed.  


TDIU

Because the issue of entitlement to a TDIU is inextricably intertwined with the increased rating appeal for bilateral pes planus with plantar fasciitis and the initial rating appeal for pseudofolliculitis barbae, it is also remanded pending the outcome of the above ordered development.

Accordingly, the issues of: (1) entitlement to service connection for an acquired psychiatric disorder; (2) entitlement to service connection for bilateral posterior tibial tendonitis; (3) entitlement to an increased rating for bilateral pes planus with plantar fasciitis; (4) entitlement to an initial compensable rating for pseudofolliculitis barbae; and (5) entitlement to a TDIU are REMANDED for the following actions:

1.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for treatment (medical) records pertaining to any private medical treatment received for the bilateral feet and skin since March 2010.  After obtaining a completed VA Form 21-4142, obtain the medical records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.

Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

2.  Obtain treatment records pertaining to any medical treatment received for the feet and skin since March 2010 through the VA Gulf Coast Veterans Health Care System in Biloxi, Mississippi.  Once obtained, the treatment records should be associated with the record.

Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

3.  Obtain a supplemental medical opinion from the March 2009 VA medical examiner who evaluated the bilateral posterior tibial tendinitis (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion. 

Based on review of the appropriate records, the examiner should answer the following:

(i) Is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the current bilateral posterior tibial tendonitis had its onset during service or is otherwise causally or etiologically related to service?

(ii)  Is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the current bilateral posterior tibial tendonitis was permanently worsened beyond the normal progression (i.e., aggravated) by the service-connected bilateral pes planus with plantar fasciitis?

In rendering the medical opinion, the examiner should consider the April 1986 left ankle injury and February 1988 diagnosis of first degree Achilles tendonitis and sprain documented during service, and the April 2011 private medical opinion causally linking the Veteran's bilateral tibial tendinitis to the service-connected pes planus with plantar fasciitis.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

4.  After actions (1) and (2) have been completed, schedule the Veteran for a VA examination to assess the current nature and severity of the pseudofolliculitis barbae.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should identify what symptoms and functional impairment the Veteran has manifested that are attributable to the service-connected pseudofolliculitis barbae, to include any treatment related thereto.

The examiner should consider the Veteran's allegation that he has painful, facial scars and outbreaks due to pseudofolliculitis barbae; note whether facial scars are present, and, if so, provide measurements for each facial scars that may be present; and provide an estimate of the percentage of the entire body affected and exposed area affected during an outbreak of pseudofolliculitis barbae.  See photographs submitted by the Veteran in July 2008 (showing manifestations of the pseudofolliculitis during an outbreak).  

5.  After actions (1) and (2) have been completed, schedule the Veteran for a VA examination to assess the current nature and severity of the bilateral pes planus with plantar fasciitis.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should identify what symptoms and functional impairment the Veteran has manifested that are attributable to the service-connected bilateral pes planus with plantar fasciitis, to include any treatment related thereto.

The examiner should address the April 2011 private medical opinion (describing the Veteran's bilateral pes planus with plantar fasciitis as severe with objective evidence of marked deformity, accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities) and the June 2012 VA podiatry consultation note (noting that the Veteran wanted to discuss surgical options due to an extensive history of foot pain associated with plantar fasciitis and Achilles tendonitis, cannot tolerate the entire orthotic, complained of cracking skin and skin break down between the toes, and limited ankle range of motion).

6.  After action (5) has been completed, obtain a supplemental medical opinion from the July 2010 VA medical examiner who evaluated the acquired psychiatric disorder (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion. 

Based on review of the appropriate records, including any VA medical examinations evaluating the Veteran's bilateral pes planus with plantar fasciitis, the examiner should answer the following:

(i)  Is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the current depressive disorder NOS was caused by bilateral pes planus with plantar fasciitis?

   (ii)  Is it "at least as likely as not" (i.e., to at least a 50-
50 degree of probability) that the current depressive disorder NOS was permanently worsened beyond the normal progression by bilateral pes planus with plantar fasciitis?

(iii)  Is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the current pain disorder was caused by the service-connected bilateral pes planus with plantar fasciitis?

(iv)  Is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the current pain disorder was permanently worsened beyond the normal progression (i.e., aggravated) by the service-connected bilateral pes planus with plantar fasciitis?

A thorough rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

7.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


